Citation Nr: 1706904	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-04 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for removal of the gallbladder, to include as due to an undiagnosed illness or as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1988 to August 1988 and from November 1990 to June 1991.  She served in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the case is currently with the RO in Winston-Salem, North Carolina.

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.  The Veteran submitted additional evidence during the appeal and waived RO review of evidence received since the most recent adjudication by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (2016).  

In December 2015, the Board remanded the claim for further development.  The claim is now returned to the Board for further adjudication.


FINDING OF FACT

The evidence is against a finding that gallstones or inflammation of the gallbladder had onset in service or that removal of the gallbladder was otherwise due to service, to include exposure to environmental hazards in the Southwest Asia theater of operations or as secondary to service-connected irritable bowel syndrome (IBS). 






CONCLUSION OF LAW

The criteria for service connection for removal of the gallbladder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016). Compliant notice was provided in November 2008.

Concerning the duty to assist, the Veteran's service treatment records (STRs), as well as post-service VA and private treatment records have been associated with the claims file.  An examination was provided in February 2016 and a medical opinion obtained.  In addition, a medical expert opinion was obtained in September 2016.  This fulfilled the requirements of the Board's December 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no allegation that the hearing provided to the Veteran was deficient in any way, discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).   For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (including irritable bowel syndrome (IBS)).  See 38 C.F.R. § 3.317.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  However, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the evidence, throughout the course of the appeal, the Veteran has argued that her gallbladder removal is directly related to her time in service; is due to an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; or is secondary to her service-connected IBS.

The Veteran's service treatment records (STRs), to include an April 1991 examination prior to her return from the Southwest Asia theater, do not indicate complaints of gastrointestinal issues or abdominal pain.  In an April 1993 Persian Gulf Examination, the Veteran complained of a nervous stomach and fluttering under the rib cage, along with alternating constipation and diarrhea.  This was accompanied by an assessment of IBS.  In a May 1993 Report of Medical Examination for Disability Evaluation, the Veteran indicated stiff and sore knees and left ankle, low back ache, fatigue and migraine headaches.  Her digestive system was noted to be normal and she did not complain of abdominal pain at that time. 

In connection with her claim, the Veteran submitted a statement from her supervisor who served with her and was her tent mate during her deployment to demonstrate that she did have gastrointestinal issues while on active duty.  Her Sergeant indicated noticing approximately two months after arriving in country that the Veteran began to have recurring stomach issues, to include pain and diarrhea.  The Sergeant recalled the Veteran took over-the-counter medications to assist with the symptoms, but they did not help and the Veteran continued to complain of diarrhea alternating with constipation, nausea and stomach pain.  The Sergeant indicated having been the Veteran's supervisor prior to deployment and stated she had never heard the Veteran complain of any health issues, ever.  

Post-service medical records dated in 1994 indicate treatment for stomach pain.  Records in 1995 indicate complaints of abdominal cramping in the epigastric region that had been ongoing for 1 year.  Records in 1998 indicated complaints of abdominal pain over 4 years and it was indicated the Veteran had been to the ER five times during that time for intermittent epigastric pain.  A record dated in January 1999 indicated the Veteran had gallstones with no acute symptoms other than an intermittent dull ache.  Thereafter, the Veteran underwent a cholecystectomy and her gallbladder was removed.

In May 2010, the RO granted service connection for IBS.  Service connection for a gallbladder condition, status post cholecystectomy remained denied because the condition was not undiagnosed and did not occur in service.  Treatment records indicated the Veteran's gallbladder was removed because of cholecystitis, or inflammation of the gallbladder.  The records did not indicate that inflammation began during the Veteran's periods of active military service.

In February 2015, the Veteran testified at a hearing before the Board.  She explained that she began having abdominal trouble while in the Southwest Asia theater and those issues continued after separation from service.  She testified that from 1994 to 1998, she was seen periodically in the emergency room for gastrointestinal problems which had their onset during her deployment.  These symptoms would be treated and go away, but then come back.  She indicated that in 1999, she had an ultrasound which identified gallstones and her gallbladder was removed.  She indicated that the pain she had in the upper quadrant ever since she was in theater was relieved following the removal of her gallbladder. 

In December 2015, the Board remanded the claim for a VA examination.  At the VA examination in February 2016, the Veteran related that her gastrointestinal problems, to include substernal abdominal pain, began during active service and that when her gallbladder was removed in 1999 that pain was relieved.  She indicated a belief that Desert Storm veterans had higher incidence of gallbladder issues and that maybe IBS was the cause.  The examiner reviewed the records and noted a physical examination and signed health history by the Veteran in April 1991 stating she did not have abdominal symptoms.  On her Gulf War examination in April 1993, the Veteran indicated intermittent stomach problems that included stomach nervousness, diarrhea and constipation.  On a separate physical examination that same year, as part of her first general VA examination, her GI system was listed as normal, again through a signed history by the Veteran.  At an ER visit in April 1994, the Veteran indicated her stomach was killing her and she had experienced a similar episode one month prior.  Treatment for epigastric pain continued from that time and in January 1999, the Veteran had an abdominal ultrasound.  Multiple gallstones were identified and the common bile duct was at the upper limits of normal in size.  

Following review of the record, the examiner opined that the gallbladder removal was less likely than not related to service because the Veteran denied any complaints of GI symptoms and signed the form stating such denial in April 1991.  In addition, in May 1993, she again denied complaints of a GI condition.  Given this timeframe with no claimed GI issues, the examiner concluded there was no nexus to establish that her gallbladder condition was incurred in or caused by an in-service injury, illness or event.  He concluded that the Veteran's gallbladder removal was at least as likely as not attributable to a known clinical diagnosis, gallstones.  He explained that gallstones constituted a significant health problem in developed societies and that 20 to 25 million Americans have them.  The examiner concluded that the gallbladder removal had a clear and specific etiology for which the Veteran was inherently at risk, regardless of her prior military service or service in Southwest Asia.  He explained that medical literature did not suggest that IBS caused a gallbladder condition and it was not on the list of risk factors the examiner indicated were agreed upon widely in the literature. 

In a March 2016 statement in support of claim, the Veteran disagreed with some of the findings made by the VA examiner, to include that she denied complaints of a GI condition in service.  She referenced her statements in April 1993 indicating that she experienced diarrhea, alternating with constipation and stomach nervousness.  She also pointed to the lay statement provided by her Sergeant and tent mate that GI problems were exhibited during service in Southwest Asia.  She pointed out that she did not fall into any categories listed as risk factors for gallstones with the exception of being female.  She indicated being 22 years old when she complained to her sergeant of stomach issues and that she was finally diagnosed with gallstones in 1999 at the age of 30.  She argued that the symptoms of gallstones, to include stomach pain, diarrhea, nausea and indigestion, were present in 1991.  She indicated her belief that she suffered for years because her symptoms were treated without success and a diagnostic test to diagnose gallstones was not performed.

In August 2016, the Board referred the case for a medical expert opinion.  The Board asked a gastroenterologist to provide an advisory medical opinion following review of the record and consideration of two particular pieces of evidence, to include a report regarding Gulf War Veterans' illnesses and a medical research article addressing gallbladder function as evaluated in a group of patients with IBS.  

An opinion was provided in September 2016 by Dr. M.H., a gastroenterologist.  Dr. M.H. considered the September 2004 report regarding Scientific Progress in Understanding Gulf War Veteran' Illnesses in which researchers at the Detroit VA obtained data from the National Surgical Quality Improvement Program that suggested that the rate of gallbladder disease requiring cholecystectomy increased significantly between 1992 and 1997 among Gulf War veterans.  Dr. M.H. noted that the data was preliminary and never formally pursued or published in a peer-reviewed journal.  Additionally, he noted, there were no epidemiologic or published studies that substantiate an increased risk of gallbladder disease among Gulf War veterans.  Dr. M.H. also considered the September 1993 article entitled Abnormal Gallbladder Function in Patients with Irritable Bowel Syndrome that suggested that patients with IBS may have abnormal gallbladder motor function.  He noted that the author stated that "the clinical relevance of [the] results is highly speculative" and "[w]hether abnormal gallbladder dynamics predispose these patients to gallstone formation is uncertain, because the relationship between gallbladder motility and gallstone disease is controversial."  The authors noted that further studies are required and that there are no reports of increased incidence of gallstones in patients with IBS.  Based on this, Dr. M.H. reasoned that "there is scant medical evidence to support that patients with irritable bowel syndrome are at increased risk to suffer from or develop gallbladder disease." Therefore, he concluded that the Veteran's gallstones and resulting gallbladder removal were unlikely caused or aggravated by her service-connected IBS.

In December 2016, the Veteran submitted further argument in support of her claim.  She indicated it had always been her contention that the gastrointestinal conditions she suffered during Desert Storm also included a gallbladder condition.  She indicated that the symptoms she experienced while in the Southwest Asia theater included diarrhea alternating with constipation, nausea and "most importantly abdominal pain".  She indicated that between 1994 and 1999 she sought treatment for the same gastrointestinal issues described by her Sergeant's letter.  She indicated the pain she felt on active duty was the same pain, in the same location and with the same intensity as she felt following separation from service and she had always felt a certainty that she had gallstones during her active duty service because of the location of the pain she experienced.  Along with a waiver of initial RO consideration, she submitted additional evidence from her private doctor, Dr. U., indicating a belief that her IBS and gallstones were occurring simultaneously.  She indicated that after gallstones were "finally diagnosed" in 1999 and her gallbladder was removed, the immediate symptom relieved was the upper middle abdominal pain under the rib cage, which she had experienced since active duty.

In a December 2016 treatment record, Dr. U. noted upper abdominal pain from 1991 through 1998 and that the Veteran had been told it was due to gastroesophageal reflex disease (GERD).  He indicated his belief that she had gallbladder issues dating back to when she was in the service that were misdiagnosed as GERD until she finally saw a GI doctor in 1998 and gallstones were identified.  He indicated that now that the gallbladder was out, the pain was gone, but she was left with bile induced diarrhea.  He concluded that she should be service connected for her gallbladder issues.  

In this case, there are medical opinions for and against the Veteran's claim that the removal of her gallbladder is related to service.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  In addition, an opinion based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229   (1993)) (holding that the Board is not bound to accept medical opinions that are based upon an inaccurate factual premise); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

The Board finds that the opinion of Dr. U. represents competent medical evidence.  However, the opinion is not based on an accurate factual premise.  Although the Veteran indicates that she suffered from upper abdominal pain being in 1991, the medical evidence clearly shows onset of epigastric pain requiring recurrent treatment in April 1994, after separation from active duty.  The Veteran does not dispute this, although she argues that she had similar symptoms during her active duty period despite denial of such on examinations in April 1991 and May 1993.  Indeed, the records in 1994 indicate treatment for pain that began one month prior, records in 1995 indicate pain over one year and records in 1998 relating to her cholostectomy indicate pain over a span of 4 years, putting the onset in 1994 and not earlier.  Dr. U. did not consider the fact that the Veteran did not complain of or mention abdominal pain in medical records close in time to service, to include in April 1991 and May 1993.  Additionally, although the Veteran did indicate diarrhea, constipation and stomach nervousness in April 1993, abdominal pain that was thought to be GERD, as mentioned by Dr. U., did not arise until 1994.  The Board finds that the statements made by the Veteran in the 1990s regarding the onset of her abdominal pain are more probative than her more recent statements made in connection with a claim for VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (A veteran is expected to give a full and accurate history to a medical provider when seeking treatment to ensure adequate care).

Upon review of the conflicting medical opinions of record, the Board finds that the VA examination opinion and Dr. M.H's opinion that were based on a review of the claims file and a full consideration of the Veteran's history are more probative than the opinion offered by Dr. U. and, as such, the preponderance of the evidence is against a finding that service connection is warranted for removal of the gallbladder.  Overall, the evidence is against a finding that a gallbladder condition, to include gallstones, manifested in service or that a gallbladder condition necessitating removal of the gallbladder, was caused by or aggravated by IBS or that presumptive service connection is warranted under 38 C.F.R. § 3.317.

The Board recognizes the Veteran's sincere belief that removal of her gallbladder should be service-connected given her symptoms and her young age when gallstones were found.  It is true that a layperson can provide evidence as to some questions of etiology; however, a question about the etiology of gallbladder disease or a relationship between gallbladder disease and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for removal of the gallbladder is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


